DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 are pending.
Claims 7-8 are withdrawn.
Claims 1-6 are rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (JPH 06-200382, cited previously, Miyoshi), further in view of Ohmura et al. (US 5,587,248, cited previously, Ohmura), and as evidenced by Nickel Institute (“Nickel Plating Handbook”, cited previously, Nickel Institute).
Regarding Claim 1, Miyoshi teaches a coating laminated body (Paragraph [0008]) comprising a base material (element 12 – Figure 1); and a multiple layer coating laminated on the base material (elements 14, 16, and 18 – Figure 1), wherein the multiple layer coating includes a plurality of layers of sulfur-containing nickel alloy coatings (elements 14 and 18 – Figure 1; Paragraph [0023]), where a sulfur concentrated layer (element 16 – Figure 1; Paragraph 
Regarding the multiple layer coating having a Vickers Hardness of 800 HV or more, Miyoshi fails to teach this feature. The applicants specify that this feature is achieved “by setting the thickness of each of the nickel alloy coatings to be in the range of 300 nm or more and 1000 nm or less” (Paragraph [0028], [0041] of US 2020/0255965). While Miyoshi fails to teach that the thickness for the plurality of layers of sulfur-containing nickel alloy coatings is 300-1000 nm, Miyoshi does teach, however, that increasing the thickness of the plating layer does not afford a sufficient improvement in corrosion resistance (Paragraph [0015]), but rather that corrosion resistance is achieved through the laminate structure, with the high sulfur content layer sandwiched between the nickel plating layers (Paragraph [0016]).
Analogous art by Ohmura, which also teaches on nickel coatings for corrosion resistance, teaches a nickel layer with a thickness of 1-5 μm (Claim 1), which abuts the presently disclosed thickness range, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05), and further, that 1 μm is the minimum thickness to sustain sufficient corrosion resistance (Col. 4, lines 11-21). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the nickel layer thickness taught 
Regarding Claim 2, Miyoshi modified by Ohmura teaches all of the limitations of the coating laminated body of claim 1. Miyoshi further teaches wherein the sulfur concentration of sulfur concentrated layer is 102% or more of the sulfur concentration of the plurality of sulfur-containing nickel alloy coatings (Paragraph [0023]); element 14, Figure 1 – 0.005%; element 16 (sulfur concentrated layer), Figure 1 – 0.2%, element 18, Figure 1 – 0.05%).
Regarding Claim 3, Miyoshi modified by Ohmura teaches all of the limitations of the coating laminated body of claim 1. Miyoshi fails to teach that the thickness of the plurality of sulfur-containing nickel alloy coatings are identical in thickness. Miyoshi does teach, however, that increasing the thickness of the plating layer does not afford a sufficient improvement in corrosion resistance (Paragraph [0015]), but rather, that corrosion resistance is achieved through the laminate structure, with the high sulfur content layer sandwiched between the nickel plating layers (Paragraph [0016]). Therefore, the examiner submits that it would have been prima facie obvious to set the thickness of the nickel plating layers as equivalent, and at 1 μm as taught by Ohmura (see Paragraph 9 above), because doing so is sufficient to sustain corrosion resistance (Ohmura, Col. 4, lines 11-21) and since thinner coatings require less processing time, as evidenced by Nickel Institute (Table 1), the resulting product is made via a less costly manufacturing method.
Regarding Claim 4, Miyoshi modified by Ohmura teaches all of the limitations of the coating laminated body of claim 1.  Miyoshi fails to teach that the thickness for the plurality of 
Analogous art by Ohmura, which also teaches on nickel coatings for corrosion resistance, teaches a nickel layer with a thickness of 1-5 μm (Claim 1), which abuts the presently disclosed thickness range, and overlapping/abutting ranges are prima facie obvious, Id., and further, that 1 μm is the minimum thickness to sustain sufficient corrosion resistance (Col. 4, lines 11-21). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the nickel layer thickness taught by Ohmura, in sulfur-containing nickel ally coatings in the laminated body taught by Miyoshi, as doing so preserves the same level of corrosion resistance (as mentioned above), but since thinner coatings require less processing time, as evidenced by Nickel Institute (Table 1), the resulting product is made via a less costly manufacturing method. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi modified by Ohmura, as evidenced by Nickel Institute, as applied to claim 1 above, and further in view of Parkinson (“Properties and applications of electroless nickel”, cited previously, Parkinson).
Regarding Claim 5, Miyoshi modified by Ohmura teaches all of the limitations of the coating laminated body of claim 1. Miyoshi is silent on the sulfur-containing nickel alloy coatings further comprising phosphorus. Parkinson, which also teaches on nickel coatings, teaches that an increase in phosphorus content in a nickel coating improves the Taber Ware .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi modified by Ohmura, as evidenced by Nickel Institute, as applied to claim 1 above, and further in view of Rice et al. (US 2017/0297673, cited previously, Rice).
Regarding Claim 6, Miyoshi teaches all of the limitations of the coating laminated body of claim 1. Miyoshi is silent on the grain size of the sulfur-containing nickel alloy coatings. Analogous art by Rice, which also teaches on metallic coatings, discloses a grain size in the metal coating of less than 20 nm (Claim 1), of which, a nickel coating is a plausible metal (Claim 10). Grain size of less than 20 nm, taught by Rice, overlaps with instantly disclosed grain size (less than 8nm) and overlapping/abutting ranges are prima facie obvious. Id. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to make the sulfur-containing nickel alloy coatings taught by Miyoshi with a grain size taught by Rice, as metallic coatings with nano-crystalline grain structure are stronger and more durable compared to their counterparts with coarser grain structure (Paragraph [0024]), and such properties are desirable of metallic coatings.

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.
Regarding the amendment to claim 1, support for this amendment is found in Paragraph [0041] of US 2020/0255965.
Applicant argues that Miyoshi does not disclose the newly added limitation regarding Vickers Hardness, either alone or with modified teachings in the prior art. Applicants further argue that essential steps of “nickel alloy coating plating treatment step”, “plating treatment stop step”, and “annealing treatment step” are repeated to arrive at the laminate, that the latter two steps are absent in Miyoshi, and therefore Miyoshi cannot achieve the presently amended invention. 
The examiner submits that applicants expressly state to make a coating having a Vickers Hardness of 800 HV or more, this feature is achieved “by setting the thickness of each of the nickel alloy coatings to be in the range of 300 nm or more and 1000 nm or less” (Paragraph [0041] of US 2020/0255965), and the combination of Miyoshi in view of Ohmura would have been obvious to one of ordinary skill in the art before the effective filing date (see Paragraphs 7-9, above).
Further, the examiner submits the that applicants provide a relationship between the Vickers Hardness and the plating treatment stop step (see Figure 3 of US 2020/0255965) and that the “with water washing” represents a 0 second plating stop time (Paragraph [0057] of US 2020/0255965), and that omitting this plating treatment stop step still yields a coating with a Vickers Hardness within the instantly specified range (>800), so this processing step is not essential for achieving the instantly disclosed Vickers Hardness invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN D SCHNEIBLE/Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784